Andrews, Judge. .
We affirmed the trial court’s grant of summary judgment in favor of Grange Mutual Casualty Company in an unpublished opinion in Hurst v. Grange Mutual Cas. Co., 217 Ga. App. XXX (1995). In Hurst v. Grange Mutual Cas. Co., 266 Ga. 712 (470 SE2d 659) (1996), the Supreme Court reversed the judgment of this Court. Accordingly, our original judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the trial court’s grant of summary judgment in favor of Grange Mutual Casualty Company is reversed.

Judgment reversed.


McMurray, P. J, and Blackburn, J., concur.